DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-11 in the reply filed on 1/14/2022 is acknowledged.
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/14/2022.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In lines 10-11, the parenthesis in "a second portion (of the given path" should be removed to read "a second portion of the given path"
In line 13, the parenthesis in "material (to the conveyor assembly" should be removed to read "material to the conveyor assembly".  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
In line 2, the parenthesis in "an end gasket) in contact" should be removed to read "an end gasket in contact".  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
In line 10, the parenthesis in "powder (of the base articles" should be removed to read "powder of the base articles".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, claim 2 is interpreted not to require the limitation following the phrase; specifically, “the conveyor belt is mainly made of a metal material”.  Likewise, it is noted said limitation itself would be indefinite as the term “mainly made” is a relative term not defined the claim nor does the specification provide a standard for ascertaining the requisite degree of being mainly made of steel.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nopper (US 4,290,988), in view of Koszo (US 2014/0141961 A).
Regarding claim 1, Nopper teaches a machine for compacting a powder material (Figure 1); comprising: 
a compacting device (pressing roller 23 and pressing table 24), which is arranged at a working 5station (22) and is designed to compact the powder material to obtain a layer of compacted powder material (col. 7, lines 38-40, is compressed by means of a pressing roller, also while continuously advancing, to a desired thickness); 
a conveyor assembly (conveyor 18) to transport the powder material along a first portion of a given path (arrow 15) from an input station (10) to the working station and the layer of compacted powder 10material from the working station along a second portion of the conveyor transports compacted material leaving the working station 22); and 
a feeding assembly (forming head 10), which is designed to feed the powder material to the conveyor assembly at the input station (col. 7, lines 7-13, mixture passes to a forming head…in the form of a cylindrical segment…scatters the mixture…onto the conveyor); 
wherein the conveyor assembly comprises a conveyor 15belt (as shown in Figure 1; claim 1, a moving endless conveyor) 
wherein the feeding assembly is designed to feed the powder material to the conveyor belt at the input station (col. 7, lines 7-13, mixture passes to a forming head…in the form of a cylindrical segment…scatters the mixture…onto the conveyor); 
wherein the machine comprises a straightening device, which comprises at least one sucking head (suction chamber 14) arranged in the 20area of the input station (as shown in Figure 1, suction chamber 14 is positioned beneath input station 10) and designed to exert a force (e.g. suction or vacuum).
Claim 1 additionally recites the limitation “to exert a force aimed at increasing the flatness of the conveyor belt”.  However, it is noted the increasing the flatness of the conveyor pertains to the specific way the sucking head is utilized, this is intended use of the apparatus, and is given little patentable weight.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP §2114 II.  In the instant case, Nopper teaches all the structural limitations of the claim.  Likewise, as show in Figure 1, the conveyor is positioned between the suction chamber and the input station.  Absent a showing of unexpected results.  It would be obvious to one of ordinary skill in the art the suction chamber is capable of increasing the flatness of the conveyor belt at least at the input station based on the inherent function of the suction chamber as well as its location respective to the input station and conveyor.
Nopper teaches all the elements of claim 1 as discussed above but does not disclose the powder material comprises ceramic powder.  However, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, none of the structural limitations depend on the powder material being ceramic are able to stand alone irrespective of the composition of the powder material.
Alternatively, Koszo teaches an apparatus (Figure 3)for compacting a powder material, comprising: a feeding device (discharge assembly 12) to feed the powder material (paragraph 0154, through which the powder and granulated material falls homogenously on to the belt); a compacting device (compacting assembly 16) to compact the powder material into a layer of compacted powder (paragraphs 0158-0159, the powder is slightly or partially compacted between the conveyor and a secondary belt; can be achieved by any means…such as a traditional top press plate); and a conveyor assembly (conveyor 14) to transport the powder material to the compacting device (paragraph 0155, layer of material is continuously deposited onto the moving transport belt).  Koszo further teaches the powder material comprises ceramic powder (paragraphs 0154, 0187).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Koszo, particularly of a suction chamber as taught by Nopper that is arranged in the 20area of the feeding device to exert a force onto the raw material and/or conveyor as this is combining prior art elements according to known methods to yield predictable results.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 2, Nopper/Koszo, teaches all the elements of claim 1 as discussed above but does disclose the conveyor belt comprises a metal material.  However, it is submitted the use of metal conveyor belts is well known and customary in the art.  Likewise, Koszo discloses a pressing assembly (20 in Figure 3 of Koszo).  The pressing assembly comprises a punch and plate with knife-like edges to shape/cut the compressed powder against the conveyor (paragraph 0167-0169).  It would have been obvious for one of ordinary skill in the art to have constructed the conveyor belt at least partially of metal to have maintained the belt integrity during the pressing/cutting operation.
Regarding claim 3, Nopper/Koszo further teaches 5a levelling device (oscillating combs 46 in Figures 3-4 of Koszo; rotating cutter 16 in Figure 1 of Nopper) arranged along the first portion and designed to at least partially level the powder material (paragraphs 0154-0155 of Koszo, this allows any granule or powder…to be deposited smoothly and evenly on the conveyor; col. 7, conveyor conveys…first under a rotating cutter with which the thickness…is adjusted) on the conveyor belt upstream of the working station.
Regarding claim 4, Nopper/Koszo further teaches the conveyor belt has a support surface, onto which the feeding 10assembly is designed to feed the powder material (as shown in Figure 3 of Koszo; Figure 1 of Nopper); wherein the feeding assembly has an output mouth (Figure 4 of Koszo), which faces the support surface and through which, in use, the powder material passes in order to reach the support surface (paragraph 0154 of Koszo, the exit of the feed…through which the powdered and granulated material falls homogenously on to the belt).
Regarding claim 5, Nopper/Koszo further teaches the 15conveyor assembly is designed to transport the powder material along the first portion in a moving direction (arrows in Figure 3-4 of Koszo); 
wherein the machine further comprises a levelling device (46 in Figures 3-4 of Koszo), which is designed to level the powder material on the conveyor belt (paragraphs 0154-0155 of Koszo, this allows any granule or powder…to be deposited smoothly and evenly on the conveyor) upstream of the working station (16) and at 20least partially delimits the output mouth transversely (as shown in Figure 4 of Koszo, combs 46 delimit the output of the feeding assembly 12 transversely to the direction arrow) to the moving direction.
Regarding claim 6, Nopper/Koszo further teaches the conveyor belt (13 in Figure 1 of Nopper) is arranged between the sucking head (14) and the feeding assembly (10).
Regarding claim 7, Nopper/Koszo further teaches the conveyor belt has an active portion (Figure 1 of Nopper, portion between forming head 10 and suction chamber 14), which extends longitudinally along at least part of the first portion of the given path (arrow 15 prior to 
Regarding claim 11, Nopper/Koszo further teaches a plant for the production of ceramic articles, 5the plant comprising: 
at least one machine for compacting ceramic powder according to claim 1 (reference claim 1 above); 
a cutting assembly (press assembly 20 in Figure 3 of Koszo; separating apparatus 26 in Figure 1 of Nopper) to transversely cut the layer of compacted ceramic powder so as to obtain base articles, each 10having a portion of the layer of compacted ceramic powder (paragraphs 162-167, claim 20 of Koszo, knife-edge…goes into the powder layer…like a cookie cutter…overhead to punch descends…to compress the constrained powder and form a pressed article); and 
at least one firing kiln to sinter the compacted ceramic powder of the base articles so as to obtain the ceramic articles (paragraphs 0005, 0170, 0173 of Koszo, transferred to another belt…to be carried into the drying room or firing kiln).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nopper, in view of Koszo and Kuze (US 4,698,192 A).
Regarding claim 8, Nopper/Koszo further teaches the conveyor belt has an active portion (Figure 1 of Nopper, portion between forming head 10 and suction chamber 14), which extends longitudinally along at least part of the first portion of the given path (arrow 15 prior to working station 22 in Figure 1 of Nopper); said sucking head being arranged in the area of a first 15longitudinal edge of the active portion (reference claim 7 above, suction chamber 14 being arranged at an edge of the active portion enables covering/binding the powder across the entirety of the conveyor).  Nopper/Koszo does not teach the straightening device comprises a further sucking head arranged in the area of a second longitudinal edge of the active portion.
Kuze teaches an apparatus for compacting ceramic powder (Figure 1), comprising: a feeding device (applying part 18 in Figures 1-2) to feed the ceramic powder (col. 4, lines 4-33, act as a reservoir of a ceramic slurry…to be applied); a conveyor assembly (endless belt 12) to transport the ceramic powder; and a straightening device (suction bed 20) positioned at the feed device and designed to support and to exert a force on to the belt (col. 3, lines 40-48, supports the endless belt…by a negative pressure…and functions to maintain in a flat state the belt).  Kuze further teaches the straightening device comprises a plurality of sucking heads (holes 301 in Figure 10; col. 7, lines 25-2, the suction bed 20…can be of similar construction of this suction bed 30), wherein sucking heads are arranged at both longitudinal edges of the conveyor (as shown in Figure 10) therein enabling the straightening device to firmly hold the conveyor (col. 7, lines 16-24).
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 9, Nopper/Koszo, as modified by Kuze, further teaches the 20conveyor assembly is designed to transport the powder material along the first portion in a moving direction (arrows in Figure 3-4 of Koszo), but does not teach the straightening device further comprises at least one support, which is designed to support the conveyor belt downstream and/or upstream of the sucking head.  However, as discussed in Kuze, the straightening device (suction bed 20) is positioned at the feed device and designed to support and to exert a force on to the belt (col. 3, lines 40-48, supports the endless belt…by a negative pressure…and functions to maintain in a flat state the belt).  It would have been obvious for one of ordinary skill in the art to modify the construction of the suction device, particularly in providing the suction device with at least one support as Kuze discloses the straightening device supports the conveyor and maintains a flatness of the belt (col. 3, lines 40-48).
Regarding claim 10, Nopper/Koszo, as modified by Kuze, teaches all the elements of claim 1 as discussed above but does not teach the sucking head comprises an end gasket in contact with the conveyor belt.  However, as discussed above, Kuze discloses the straightening device (20 in Figures 1-2 of Kuze) provides a negative pressure to and concurrently provides top surface of the suction bed is preferably in contact with the bottom surface of the endless belt).  Hence, one of ordinary skill would have found it obvious to provide gaskets to the sucking head to maintain a negative pressure on the belt (e.g. contact would need to be maintained to support the belt).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Acoleyen (US 2018/0036908 A1) discloses a plurality of suction boxes in series.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        2/18/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715